   Case 20-10268 Doc            115 Filed 12/11/20 Entered                  12/11/20 08:02:41
              Desc            Main Document           Page                 1 of 6




                       UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF VERMONT

IN RE:                                                       )
                                                             )
CORPORATION OF SOUTHERN                                      )       Case No. 20-10268-cab
VERMONT COLLEGE, INC.                                        )       Chapter 7 case
                      Debtor.                                )


   DECLARATION OF RAYMOND J. OBUCHOWSKI, CHAPTER 7 TRUSTEE,
   IN SUPPORT OF MOTION TO SELL CAMPUS SALE PROPERTY [ECF#41];
 GATEHOUSE SALE PROPERTY [ECF#44] AND SVC MOTOR VEHICLES [ECF#45]
       AND REQUESTED SALE PROCEDURES AND FOR OTHER RELIEF



The undersigned does hereby make oath and say as follows:



       1.      My name is Raymond J. Obuchowski, and I am the Trustee appointed in the

Chapter 7 bankruptcy case of the Corporation of Southern Vermont College, Inc. (“SVC”), Case

No. 20-10268, as filed on August 24, 2020, and I was previously the Chapter 7 Case Trustee in the

initial filing on June 30, 2020, Case No. 20-10219.

       2.      As the Chapter 7 Trustee, I am statutorily charged with the duty to liquidate the

property the bankruptcy estate.

       3.      As the Chapter 7 Trustee, I have proceeded with my administration of the

bankruptcy case, and as part of that process have sought to liquidate the property of the bankruptcy

estate including the SVC Campus, the SVC Gatehouse and the SVC motor vehicles. In that process

I have used my “business judgment” as it relates to the proposed sale of assets relating to the

administration of the Estate, including the handling of pre-petition contracts, executory contracts,

and the assumption or rejection if applicable.
   Case 20-10268 Doc            115 Filed 12/11/20 Entered               12/11/20 08:02:41
              Desc            Main Document           Page              2 of 6



       4.      I have been a member of the Vermont panel of Chapter 7 Trustees since 1987,

having served as Trustee in well more than 10,000 Chapter 7 consumer and business cases over

the past 33 years, in addition to having been and active attorney practicing both consumer and

business bankruptcy law. I have been Board Certified by the American Board of Certification in

both business and consumer bankruptcy law since 1992, and a fellow in the American College of

Bankruptcy since 2005.

       5.      As the Chapter 7 Trustee in this case, and the initial filing, I was aware of the

Purchase and Sale Agreement and Occupancy Agreement (“Agreement”) entered between the

SVC and Moshe Perlstein (“Perlstein”) on June 22, 2020 for the SVC Campus. This Agreement

had been reached after extensive efforts were made by SVC, through its real estate advisor and

broker, Keen Summit and TPW Realty to market the properties from March 2019, and a proposed

sale by SVC to Oliverian School in early 2020, failed. In my review of the Occupancy Agreement

with the initial case filing, I became aware of an anticipated summer camp to be conducted on the

SVC Campus property under the Agreement with Perlstein, and based upon my business judgment

and experience as a Chapter 7 Trustee, I sought dismissal of the initial case filing, which was

granted, as more fully detailed in my Declaration in Support of Response to Moshe Perlstein’s

Objection to Proposed Sale [ECF#83-1]. The Agreement with Perlstein was for an effective sale

price of Three Million ($3,000,000) Dollars and included a “break up” fee and expenses of $85,000

in the event that Perlstein wasn’t the ultimate buyer.

       6.      On August 24, 2020, (“SVC II - Petition Date”), I was again appointed and resumed

my duties as Trustee, and commenced a further review of the June 22, 2020 Agreement. I sought

and obtained Counsel (both transactional and litigation) to assist me as it related to both the
   Case 20-10268 Doc             115 Filed 12/11/20 Entered                 12/11/20 08:02:41
              Desc             Main Document           Page                3 of 6



Agreement, and the newly scheduled damage and insurance claims against Moshe Perlstein

resulting from the occupancy during the summer camp.

       7.      Subsequent to the SVC II Petition Date, in considering the Agreement and whether

to proceed with that proposed sale, both I and my Attorney, Elizabeth Glynn during the month of

September 2020 advised Perlstein’s attorney, Carl Lisman that we perceived too many issues and

problems with the June 22, 2020 Agreement and that if Perlstein wished to be the “stalking horse

bidder” a new contract would have to be entered.

       8.      Efforts were made throughout September and the initial weeks of October to

finalize a new contract, including the verification of tax consequences depending upon the nature

of the buyer, of whether a “for profit” or “non-profit entity” would create any adverse tax

consequences to the Estate, which upon verification with the Estate’s Accountant, that occurred

after the October 15 extended tax filing date when the Estate’s Accountant could focus on the

analysis, the nature of the buyer was realistically not an issue.

       9.      After efforts during the first weeks of October to finalize a new contract and resolve

issues as to defaults under the Agreement with Perlstein were unsuccessful, I conferred with the

Real Estate Brokers of TPW/Keen as they continued their marketing efforts, and became aware of

additional parties, since the Petition Date, interested in potentially making offers to purchase the

SVC Campus or SVC Gatehouse, in addition to direct inquiries which I had received.

       10.     With the inability reach consensus on a new Purchase and Sale Agreement with

Perlstein and with recognition of the delay and extensive amount of damages from the summer

camp occupancy that came to be known, I proceeded to issue a Default Notice to Moshe Perlstein

and sought to seek a contract with alternative buyers. My concerns as to any further delay related

to the inherent additional costs of maintaining a properties during the winter, as well as, the
    Case 20-10268 Doc                 115 Filed 12/11/20 Entered                          12/11/20 08:02:41
               Desc                 Main Document           Page                         4 of 6



expiration of the insurance coverage as of December 31, 2020. In my inquiries for continuing

insurance coverage, as the current insurer advised they would not renew after the summer camp

damages, is approximately $14,400 per month for short term coverage through a possible closing

in January, 2021.

         11.      On November 12, 2020, I proceeded to enter a Purchase and Sale Agreement

(“Campus PSA”) with Southwestern Vermont Heath Care Corporation (“SVHCC”) which Motion

was filed for the sale of the SVC Campus thereafter, and I noticed all parties1 of the procedures to

make an “apple to apple” bid under the same terms and conditions as the SVHCC Campus PSA.

The proposed purchase price under the Campus PSA is $3,200,000 and without any “break up”

fees or expenses.

         12.      On November 18, 2020, I proceeded to enter a Purchase and Sale Agreement

(“Gatehouse PSA”) with Southwestern Vermont Heath Care Corporation (“SVHCC”) which

Motion was filed for the sale of the SVC Gatehouse thereafter, and I noticed all parties of the

procedures to make an “apple to apple” bid under the same terms and conditions as the SVHCC

Gatehouse PSA. The proposed purchase price under the Gatehouse PSA is $300,000 and without

any “break up” fees or expenses.

         13.      The negotiations as to the contracts with SVHCC were arms-length and through

our respective attorneys. Although there have been other parties that exhibited interest in the

properties, no other party other than the bidders presently before the Court negotiated or provided

to the Trustee a letter of intent or offer to purchase.




1
 As Trustee I noticed all required parties including lienholders, holders of interests, and others as required by the
Bankruptcy Code and Rules, but I also send notice to any party that contacted me regarding any possible interest in
purchasing the properties.
   Case 20-10268 Doc              115 Filed 12/11/20 Entered                  12/11/20 08:02:41
              Desc              Main Document           Page                 5 of 6



        14.     My efforts in the sale of the properties included posting the proposed sale through

the National Association of Bankruptcy Trustee’s website Market Assets for Sale

(www.marketassetsforsale.com) and through confirmation of such Sale and Sale Notice being

posted through www.Inforuptcy.com, both sites which seek to market to professional investors

like private equity or hedge fund firms seeking to purchase distressed assets, businesses looking

for strategic acquisitions, or individuals looking for financial or real estate opportunities.

        15.     Since my initial appointment as Trustee on June 30, 2020, I have maintained a list

of parties which have contacted me to inquire about or indicated any interest in purchasing or

acquiring any of the assets of the Debtor, and have served them by electronic email copies of the

Sale Notices regarding the properties. Service of the Sale Notice, and Bid Procedures upon such

parties is filed at ECF#41, 44, & 45.

        16.     There is nothing that I am aware of that would suggest or indicate that the proposed

Buyer, SVHCC, is anything other than a good faith purchaser for the purposes of Section 363(m).

        17.     There is a reasonable basis and cause to waive the stay and requirements of

Bankruptcy Rule 6004 and 6006, as the ongoing expenses in maintaining the properties are

extensive during the winter season, and occupancy sooner by a potential buyer will reduce

concerns of freezing; also, the current insurance expires on December 31, 2020, and the costs or

even potential availability for replacement insurance are expensive and transfer of the properties

reduces the Estate’s potential liability.

        18.     The proposed sale of the motor vehicles is sought for sale by public auction to be

conducted by a web-based online service (Proxibid) as administered and conducted through

Hirchak Brothers aka Thomas Hirchak Company. Sale and removal of the vehicles by December

29th from the SVC Campus as proposed, assists the Estate in possible damage during the winter
   Case 20-10268 Doc               115 Filed 12/11/20 Entered             12/11/20 08:02:41
              Desc               Main Document           Page            6 of 6



through necessary plowing in the event of snow, and prompt sale and removal are consistent with

a prompt closing on the real estate.

       I declare under the pains and penalties of perjury of the United States of America that the

foregoing is true and correct.



Dated: Friday, December 11, 2020
                                            ___________________________________
                                                  Raymond J. Obuchowski, Esq.
                                                  Chapter 7 Trustee
